     Case 3:20-mj-01029-AHG Document 28 Filed 04/27/20 PageID.135 Page 1 of 5



   ROBERT S. BREWER, JR.
 1 United States Attorney
   ALEXANDRA F. FOSTER
 2 Assistant U.S. Attorney
   Washington, D.C. Bar No. 470096
 3 880 Front Street, Room 6293
   San Diego, CA 92101
 4 Telephone: (619) 546-6735
   Alexandra.Foster@usdoj.gov
 5
   Attorneys for Plaintiff
 6 United States of America
 7                            UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF AMERICA,                  Case No.: 20-MJ-1029-AHG
10               Plaintiff,                     UNITED STATES’ RESPONSE IN
                                                OPPOSITION TO DEFENDANT’S
11         v.                                   MOTION TO RECONSIDER
                                                DETENTION
12   KIRILL VICTOROVICH FIRSOV,
13                Defendant.
14
15        The United States of America, by and through its counsel, Robert S. Brewer, Jr.,
16 United States Attorney for the Southern District of California, and Alexandra F. Foster,
17 Assistant United States Attorney, hereby files its response in opposition to Defendant’s
18 Motion to Reconsider Bond.
19                                    INTRODUCTION
20        DEER.IO was a Russian-based platform that allowed criminals to purchase access to
21 cyber storefronts and sell their products or services through the DEER.IO platform.
22 DEER.IO storefronts offered for sale a variety of hacked and/or compromised U.S. and
23 international financial and corporate data, Personally Identifiable Information (PII), and
24 compromised user accounts from many U.S. companies. Individuals could also buy
25 computer files, financial information, PII, and username and passwords gleaned from
26 malware-infected computers located both in the U.S. and abroad. In reviewing
27 approximately 250 of the DEER.IO storefronts, the FBI found no legitimate business
28 advertising its services and/or products through a DEER.IO storefront. DEER.IO started
         Case 3:20-mj-01029-AHG Document 28 Filed 04/27/20 PageID.136 Page 2 of 5




 1 operations as of at least October, 2013, and claimed to have over 24,000 active shops with
 2 sales exceeding $17 million by March 2020. 1
 3           The FBI identified Kirill Victorovich Firsov as the DEER.IO administrator, and
 4 arrested him on a Complaint at John F. Kennedy Airport in New York on Saturday, March
 5 7, 2020. Post-Miranda, Firsov admitted to being the administrator of DEER.IO, but denied
 6 knowledge of the criminal activity on the platform.
 7           Firsov appeared in Court in the Eastern District of New York (EDNY) on Monday,
 8 March 9, 2020. After hearing argument from both sides, and weighing the § 3142(g) factors,
 9 U.S. Magistrate Judge Peggy Kuo ordered Firsov detained, finding that no condition or
10 combination of conditions would reasonably assure Firsov’s appearance in Court. 2 This
11 finding underlies the Commitment Order, wherein the Marshals are ordered to “take custody
12 of the above-named defendant and transport that defendant with a certified copy of this
13 commitment forthwith to the district of offense as specified above ….” See Exh. 1.
14           San Diego FBI agents took custody of Firsov on Wednesday, March 11, 2020,
15 pursuant to a second Court ordered, which allowed the Marshals to release custody of the
16 Defendant to the FBI. See Exh. 2 (Government Motion and Draft Order, wherein the
17 Government states that the Court ordered the Defendant “removed to the Southern District
18 of California in the custody of the United States Marshal Service.”) Pursuant to the order,
19 the FBI took custody of Firsov and flew him back to San Diego, and checked him into
20 MCC-San Diego that same day.
21           On April 24, 2020, Defendant filed a motion for reconsideration and requested that
22 he be released. No specific bond or security were requested. The parties met and conferred
23 telephonically on Tuesday, April 21, 2020, but were unable to reach agreement.
24   1 The FBI sought and received an order to seize the domain on Friday, March 20, 2020, and has since shuttered the DEER.IO
25   platform.
     2 This AUSA communicated with the AUSA who handled the detention hearing before Magistrate Judge Kuo and the San Diego

     FBI agents in attendance at the hearing. According to the EDNY AUSA and the agents, the Court held a detention hearing on
26   March 9, 2020. The AUSA sought Defendant’s detention as a flight risk. The EDNY Federal Defender argued that Defendant
     was in the United States on vacation, had no criminal history, and had the financial means to change his arrangements to fly to
27   San Diego, instead of his original vacation destination of New Orleans. Judge Kuo determined that Defendant was a flight risk
     and had him committed to the custody of the Marshals. Nothing stops the Defendant from filing a motion to reconsider, however,
28   so this AUSA is considering this motion as one asking this Court to reconsider detention.
                                                                   2
      Case 3:20-mj-01029-AHG Document 28 Filed 04/27/20 PageID.137 Page 3 of 5




 1                                         ARGUMENT
 2 A.      The § 3142(g) Factors Continue to Support Detention
 3         This Court should not reconsider EDNY’s order of detention. Title 18, United States
 4 Code, Section 3142(g) sets forth the factors courts shall consider when determining whether
 5 “there are conditions of release that will reasonably assure the appearance of the person as
 6 required and the safety of any other person and the community.” These factors include,
 7 among others, (1) the “nature and circumstances of the offense charged,” (2) the “weight of
 8 the evidence against” the defendant, (3) the “history and characteristics” of the defendant,
 9 and (4) “the nature and seriousness of the danger to any person or to the community that
10 would be posed by the defendant’s release.” 18 U.S.C. § 3142(g). None of those factors
11 have changed in the weeks since the EDNY Court first ordered Defendant detained.
12         Nevertheless, Defendant urges this Court to reconsider the detention order primarily
13 based on the increased risks of COVID-19 infection in the facility where he is being housed.
14 The United States is cognizant of these risks and, in appropriate cases, has joined in requests
15 to reduce bond or reconsider detention. But “as concerning as the COVID-19 pandemic is,”
16 whether release or detention is appropriate must still rest on “an individualized assessment
17 of the factors identified by the Bail Reform Act, 18 U.S.C. § 3142(g).” United States v.
18 Martin, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020). Here, the § 3142(g) factors simply
19 do not support setting bond as Defendant proposes.
          1.    The Nature and Circumstances of the Offense Have Not Changed
20
          Defendant is currently charged with Title 18, U.S.C., Secs. 2, 1029(a)(6)(A) and
21
   1029(c)(1)(a)(i) (Aid and Abet Unauthorized Solicitation of Access Devices) and Title 18,
22
   United States Code, Sections 2, 1028(a)(8) and 1028(b) (1)(A)(i) (Aid and Abet Trafficking
23
   in False Authentication Features).
24
          2.    The Weight of the Evidence Remains Substantial
25
          The Complaint sets out the facts in greater detail but, in brief, Firsov admits to being
26
   the administrator of a platform, which trafficked solely in millions of dollars-worth of stolen
27
   PII and offers of services for cyber criminal activity.
28
                                                  3
      Case 3:20-mj-01029-AHG Document 28 Filed 04/27/20 PageID.138 Page 4 of 5



           3.     Defendant’s History and Characteristics Have Not Changed
 1
           Firsov remains a Russian citizen with absolutely no ties to the United States, no basis
 2
     to reside in the United States --as his travel visa was rescinded at the time of his arrest-- and
 3
     no reason to remain in the United States to face criminal charges with significant period of
 4
     custody periods. See generally USSG 2B1.1(b)(1)(K)(+20 for a $17 million loss amount).
 5
     Firsov notes that his Russian passport is no longer in his possession, but nothing would stop
 6
     him from taking a 13-mile trip south to Tijuana and seeking a new Russian passport once
 7
     across the U.S.-Mexico border.
 8
     B.    COVID-19 Does Not Alter the Statutory Analysis
 9
           Nothing about the COVID-19 pandemic materially changes Defendant’s significant
10
     incentives to flee. 18 U.S.C. § 3142(e). Indeed, his belief that incarceration increases his
11
12 chances of infection—a belief evidenced by his bail motion—suggests that his incentives
13 to avoid punishment have increased. Moreover, during a time when community and law-
14 enforcement resources are devoted to fighting COVID-19, it may be easier for a motivated
15 defendant to abscond. See United States v. Barai, No. 2:16-cr-00217-MCE, 2020 WL
16 1812161, at *2 (E.D. Cal. Apr. 9, 2020) (finding defendant to be “even more of a flight
17 risk,” because of the COVID-19 outbreak, given the increased burdens on law enforcement
18 officers that “could very likely make it easier for Defendant to escape, to cross a border, or
19 to go into hiding”).
20         Firsov alleges that a bout of bronchial asthma ten years ago puts him at greater risk
21 of COVID19 and justifies release from MCC. According to Dr. Anna Primerova, Firsov
22 was prescribed Prednizoloni in March 2010 “with a gradual dose reduction to the minimum
23 maintenance dose.” The FBI found no medication in Firsov’s luggage when he arrived for
24 a month-long vacation in the United States, no inhaler, no Prednizoloni, nothing. Further,
25 when Agents asked Firsov if he was on any medication or suffered from any medical issues
26 before flying him across the United States, he answered that he took no medication and had
27 no medical issues. In fact, when asked about his fear of COVID19, he told the agent that he
28 had no concerns, as he was young and healthy. Finally, the agents were present when Firsov
                                               4
      Case 3:20-mj-01029-AHG Document 28 Filed 04/27/20 PageID.139 Page 5 of 5




 1 checked into the New York jail. Before admission, he was asked detailed questions about
 2 his health, drug use and mental health. See Exh. 3. He responded that he had no health issues
 3 and took no drugs or medication. Id. Although Firsov may have been hospitalized 10 years
 4 ago for bronchial asthma, it appears that it no longer affected him by the time he was
 5 catching a plane to the United States on March 7, 2020.
 6         The Bureau of Prisons has taken aggressive steps to manage the risk of COVID-19
 7 transmission. See United States v. Hamilton, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,
 8 2020) (denying motion for release based in part on the fact that “the Bureau of Prisons is
 9 taking system-wide precautions to mitigate the possibility of infection within its facilities”);
10 United States v. Blegen, 2020 WL 1619282, at *5 (D. Minn. Apr. 2, 2020) (same). The
11 United States recognizes that even with the efforts of BOP and other facilities, there is still
12 a risk of COVID-19 transmission in custodial settings, and that risk will likely increase as
13 the outbreak spreads. Nevertheless, this generalized risk cannot be permitted to overwhelm
14 the careful balance of factors prescribed by Congress in determining whether a particular
15 defendant is properly subject to pretrial detention. Here, even with the risk of COVID-19,
16 the § 3142(g) factors continue to support the detention.
17                                               III.
18                                        CONCLUSION
19         The United States respectfully requests that Defendant’s Motion to Detention be
20 denied.
21
22         DATED: April 27, 2020                   Respectfully submitted,
23                                                 ROBERT S. BREWER, JR.
                                                   United States Attorney
24
25
                                                   ALEXANDRA F. FOSTER
26                                                 Assistant U.S. Attorney
27
28
                                                   5
